Citation Nr: 0829037	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disease of the colon.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
February 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
veteran's petition to reopen a previously denied claim for 
service connection for disease of the colon, finding that no 
new and material evidence had been submitted.  The veteran 
appealed the denial and submitted additional medical evidence 
relating to his claim, and in an April 2005 statement of the 
case, the RO reopened the claim and denied it on the merits.  
The veteran timely appealed the denial to the Board, which 
also reopened the claim and remanded the matter for further 
notification, evidentiary development, and adjudication.  
Thereafter, the Appeals Management Center (AMC) re-
adjudicated the claim and again denied the veteran's claim 
for service connection in May 2008.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2007.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  The veteran's amebiasis and hyperemia of the bowel wall 
in service did not result in chronic disability.

2.  A chronic disease of the colon is not shown to be related 
to service or an event of service origin.




CONCLUSION OF LAW

The veteran does not have disease of the colon that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Board finds 
that all notification and development action needed to render 
a decision on the claim on appeal has been accomplished.  

In this respect, through a January 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the January 2004 and September 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2004 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
in a September 2007 notice letter and was given opportunity 
to respond.  The AMC then re-adjudicated the veteran's claim 
via the issuance of a May 2008 supplemental statement of the 
case.  Additionally, the Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The veteran's 
service treatment records have been associated with the 
claims file, as have records of his treatment at the VA 
Eastern Kansas Health Care System Dwight D. Eisenhower VA 
Medical Center (VAMC) in Leavenworth, Kansas, from September 
2002 to the present.  Additionally, the veteran was provided 
VA medical examinations in March 2005 and March 2008.  
Reports of those examinations have been associated with the 
claims file.  He has additionally submitted records from the 
Army's Office of the Surgeon General documenting treatment he 
received during service.  Additionally, the veteran and his 
representative have both submitted written argument.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claims on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking service connection for disease of the 
colon.  He has claimed that he suffered from amebiasis, or 
amoebic dysentery, while on active duty, and that this 
disease led to his current disease of the colon.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the veteran's 
service treatment records and related records from the Army's 
Office of the Surgeon General (OSG) concerning the veteran's 
treatment during service, as well as VA examinations 
conducted in March 2005 and March 2008.  The record also 
contains documentation of the veteran's treatment at the 
Leavenworth VAMC from September 2002 to the present.  The 
veteran's service treatment records document that he 
complained of rectal bleeding for several months and was 
treated in October 1953 for hyperemia of the bowel wall.  
Rectal examination at that time was negative, and no external 
lesions were seen.  His February 1955 separation examination 
noted no medical defects or abnormalities.  Records from the 
OSG confirm that the veteran was treated in 1953 for a 
disease of the "intestines and peritoneum, not elsewhere 
classified."  OSG records also document that the veteran 
received treatment in 1954 for amebiasis.  

Report of the March 2005 VA medical examination reflects the 
examiner's note that the veteran has been treated for colon 
polyps and for constipation.  The examiner noted the 
veteran's report that he had dysentery while in service and 
"has had colon trouble since that time."  The examiner also 
recorded the veteran's wife's report that the veteran has a 
history of irritable bowel syndrome (IBS) but noted that the 
veteran did not currently have a diagnosis of IBS and was on 
no treatment for the disorder at the time of the examination.  
The veteran's complaints of diarrhea and constipation were 
noted, and the examiner diagnosed him with constipation that 
was not caused by or the result of amebiasis or hyperemia of 
the bowel wall.  The examiner also found that there was 
insufficient evidence to warrant a diagnosis of either acute 
or chronic IBS, noting in particular that the veteran's 
gastrointestinal evaluations were normal.  

Report of the March 2008 VA examination reflects the 
examiner's note that the veteran was treated for colon polyps 
in 1999 and was found to have a normal colonoscopy in 2003.  
The examiner noted the veteran's complaints of weekly 
constipation and occasional bouts of diarrhea and abdominal 
cramping.  The examiner's diagnosis was previous amebiasis in 
service that had "since resolved without evidence of 
residuals," as noted in the negative colonoscopy results.  
The examiner further opined that the veteran's current 
episodic colon polyps, which were not found on the veteran's 
most recent colonoscopy, "were not caused by or made worse 
from the veteran's previous isolated infection of amebiasis 
which has long since resolved without residuals."  In 
offering these diagnoses, the examiner reviewed the veteran's 
entire claims file, including his service treatment records 
and post-service medical records.  

The veteran's post-service treatment records from the 
Leavenworth VAMC note his history of colon polyps found in a 
1999 colonoscopy.  A follow-up colonoscopy in February 2003, 
however, returned normal results.  The veteran was 
hospitalized in August 2004 for constipation; treatment 
reports document the veteran's ongoing complaint of and 
diagnosis of constipation.  The discharge diagnosis was IBS.  
However, the discharge note indicates that the veteran's 
treating physicians were "unable to find an exact cause" 
for the veteran's constipation but speculated that it "may 
be irritable bowel syndrome with a constipation 
predominance."  The discharge note further indicates that 
the veteran's treating physicians found it "possible" that 
the veteran's in-service bout of amebiasis "permanently 
affected" his bowels and contributed to his ongoing 
difficulties with constipation and diarrhea.  However, no 
confirmed diagnosis of IBS was entered.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The Board finds the medical evidence in the 
veteran's service treatment records to be persuasive that 
amebiasis in service was acute and resolved without residual 
pathology.  The Board further finds that a conclusion that 
the veteran's colon difficulties in service had resolved is 
supported by the fact that the record reflects he did not 
seek treatment for any problems with his colon until more 
than 40 years after his separation from service.  The VA 
examiners' opinions also support the conclusion that the 
amebiasis noted in service was transitory and not indicative 
of chronic disease.

The Board concedes that the veteran's current treatment 
records and VA examinations confirm a current disease of 
colon-recurrent polyps-and that the veteran has been 
treated for constipation at the Leavenworth VAMC but 
concludes that there is no competent medical evidence 
relating any current disorder to service.  The veteran's 1953 
in-service amebiasis and 1954 hyperemia of the bowel wall 
were shown to have resolved with no complaints or findings at 
the time of his separation in February 1955.  Records 
obtained by VA reflect instead that he did not seek treatment 
for or reference any colon problems for well over 40 years 
following his separation from service.  It is clear, as 
discussed above, that the veteran was treated for acute 
problems with his colon in service and was each time returned 
to duty without any further complaints.  When the veteran was 
examined for separation from service, all systems were found 
to be free from defects, and no problems with his colon or 
gastrointestinal system were noted.  As such, any complaints 
the veteran had in service appear to have been acute and 
transitory and to have resolved without residual pathology.  
This conclusion is supported by the findings of both the 
March 2005 and the March 2008 VA examiners.

The Board acknowledges the veteran's contention that his 
current problems, including his diagnosis of colon polyps and 
his previously treated constipation, stem from the in-service 
bout of amebiasis.  The Board finds compelling, however, the 
March 2008 VA examiner's conclusion that the veteran's in-
service illness and treatment were acute and transitory and 
resolved without residuals.  In concluding that the veteran's 
current problems are not related to his time in service, the 
Board looks in particular to the veteran's February 1955 
separation examination, at which no defects or abnormalities 
were noted in the veteran's gastrointestinal system or any 
other system, as well as to the fact that the veteran's 2004 
impression of IBS was not confirmed at the time by the 
veteran's treating physicians.  Instead, the March 2005 VA 
examiner specifically noted that the veteran did not at that 
time carry a diagnosis of either acute or chronic IBS, as his 
gastrointestinal examinations returned normal results.  Also 
compelling to the Board is the March 2008 VA examiner's 
conclusion that the veteran's in-service amebiasis did not 
likely cause his current colon disorder, which conclusion was 
supported by colonoscopy results. 

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
in-service disease and the veteran's current colon disorder, 
which was first treated by VA more than 40 years after the 
veteran's separation from service.  The medical opinion 
offered by the veteran's treating VA physician from his 
August 2004 hospitalization contains speculation regarding 
the etiology of the veteran's disability, consisting of a 
theory of causation related to him by the veteran.  Although 
the veteran has contended that he currently suffers from IBS 
that is the direct result of the amebiasis he suffered in 
service, the August 2004 hospitalization report offers only a 
tentative diagnosis of IBS, noting that his physicians 
concluded only that the veteran's complaints "may be 
irritable bowel syndrome."  Further, the August 2004 VA 
physician opined that he could find no cause for the 
veteran's constipation, offering only speculation that it was 
"possible" that the veteran's in-service amebiasis was 
somehow related.  The Board thus finds that the August 2004 
VA treating physician's statements regarding a possible 
relationship between the veteran's in-service amebiasis and 
any current colon disease is speculative in nature and, as 
such, of very little probative weight.  

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  In this case, the veteran's VA 
treating physician apparently could not confirm the etiology 
of the veteran's disability or a diagnosis of IBS without 
resorting to speculation and reliance on an etiological 
theory supplied by the veteran; therefore, this medical 
opinion does not have the required degree of medical 
certainty required for service connection.  The Board further 
notes that a physician's statement framed in terms such as 
"may" is not probative.  See Warren v. Brown, 6 Vet. App. 
4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus; 
Tirpak, 2 Vet. App. at 611 (medical evidence merely 
indicating that an alleged disorder "may or may not" exist 
or "may or may not" be related is too speculative to 
establish the presence of the claimed disorder or any such 
etiological relationship).  The strongest evidence in favor 
of the veteran's claim is the speculative opinion from his 
August 2004 treating physician indicating that the veteran's 
current colon difficulties could be related to the amebiasis 
he suffered in service.  This is outweighed by the medical 
evidence from service showing no problems at separation and 
the fact that for more than 40 years, the veteran did not 
receive treatment for any disease of the colon.  Further, the 
Board is persuaded by the March 2008 VA examiner's opinion 
that the veteran's in-service amebiasis resolved without 
residuals and is not related to his current colon polyps, and 
the March 2005 VA examination finding that the veteran did 
not suffer from IBS.

The Board has considered the veteran's contentions that his 
claimed colon disorder was incurred in service and that he 
has continuously suffered from problems with his colon since 
discharge.  The veteran, however, has not demonstrated that 
he has any medical expertise to make such an opinion or 
diagnosis.  The Board notes that although the veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current colon disorder 
to service because the medical opinion submitted by the 
veteran is speculative at best and does not raise a 
reasonable doubt that the current disability is related to 
service.  Therefore, the Board concludes that the veteran's 
claimed disease of the colon was not incurred in or 
aggravated by service.  The claim for service connection for 
disease of the colon must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Entitlement to service connection for disease of the colon is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


